COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Catherine Murrah Molloy v. Kevin Alan Fletcher

Appellate case number:     01-19-00840-CV

Trial court case number: 2018-67151

Trial court:               257th District Court of Harris County

       Appellee, Kevin Alan Fletcher, has filed a motion to dismiss Michael Jacobs as an
appellant. Appellee contends that appellant listed Jacobs as an appellant in her docketing
statement. Appellant did not respond to this motion.
        Appellant’s docketing statement does not list Jacobs as an appellant but shows that
appellant Catherine Murrah Molloy served a copy of her docketing statement on Jacobs. Jacobs
did not file a notice of appeal, and therefore, he is not an appellant in this Court. See TEX. R. APP.
P. 26.1(a) (appeal is perfected by filing notice of appeal). A docketing statement is for
administrative purposes only. See TEX. R. APP. P. 32.4. Even if the filing of a docketing statement
by a person could constitute a bona fide attempt to appeal, Jacobs did not file a docketing
statement.
       Because we determine that Jacobs is not an appellant and did not make a bona fide attempt
to appeal from the judgment, we dismiss this motion as moot.
       It is so ORDERED.

Judge’s signature: ___Justice Peter Kelly_______________________
                    Acting individually  Acting for the Court


Date: ___April 28, 2020_____